BY-LAWS OF WILDER FILING, INC. Incorporated under the Business Corporation Law of the State of New York 1. PRINCIPAL OFFICE (1.1) Initial Location.The principal office of the corporation shall initially be located at 1 STREET BROOKLYN, NEW YORK (1.2)Change of Location.The board of directors may, upon reasonable written notice to shareholders, relocate the principal office of the corporation. (1.3)Other Offices.In addition to is principal office, the corporation may have such other offices, either within or without the state of incorporation, as the board of directors may designate. 2. DIRECTORS (2.1)Number.The number of directors shall be that number as may form time to time be fixed be the board of directors, but not less than the minimum number required by law. (2.2)Qualification.No person shall serve as a director unless such person is at least 18 years of age. (2.3)Notices.Upon taking office, each director shall file with the secretary a written designation of the address that the director desires to be used for the purpose of giving notices to him/her.Until the director shall have effectively done so, he/she shall be deemed to have designated either the principal office of the corporation or any other address that the sender of the notice could reasonably believe to be an appropriate address.Any designated address any be re-designated by similar filing with the secretary.The secretary shall give each of the other directors prompt notice of every designation or re-designation filed.The designation or re-designation shall be effective three business days after the secretary’s action or upon earlier receipt.Any notice to a director shall be valid if sent to either (a) the director’s designated address or (b) any other address used in good faith unless it be shown that prejudice resulted from use of such other address.
